Citation Nr: 0204032	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed tinnitus.  

(The issues of dissatisfaction with the initial 
noncompensable rating for the service- connected 
chondromalacia of the right and left knees and the service-
connected left ear hearing loss will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to April 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1998 and July 1999 rating decisions by 
the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in December 2001.  

The Board is undertaking additional development on the issues 
of dissatisfaction with the initial noncompensable ratings 
assigned following the grants of service connection for 
chondromalacia of the right and left knees and for a left ear 
hearing loss pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  




FINDINGS OF FACT

1.  The veteran is shown as likely as not to be suffering 
from recurrent lumbosacral strain that had its onset during 
his extensive period of military service.  

2.  The veteran is shown to be experiencing tinnitus that is 
the likely result of his exposure to noise in connection with 
his duties during his extensive period of military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by recurrent lumbosacral strain is due 
to injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

2.  The veteran's disability manifested by tinnitus is due to 
disease or injury that was incurred in service. 38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001)  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims of service 
connection.  However, given the favorable action taken 
hereinbelow, the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required.  In this case, the Board finds that there 
is sufficient evidence of record to decide his claim 
properly.  


A.  Lumbosacral Strain

A careful review of the veteran's service medical records 
show an August 1980 physical examination questionnaire which 
noted that the veteran had a long history of early morning 
lower back discomfort.  The veteran attributed the back pain 
to the seat design in the helicopter that he flew during 
service.  The veteran again complained of lower back pain at 
a September 1995 annual flight examination.  

The veteran retired from active service in April 1998 and 
filed a claim of service connection for a low back condition 
in May 1998.  

The veteran was afforded a VA examination in June 1998.  The 
veteran gave a history of low having back pain which was 
present every morning until he loosened up.  The veteran 
reported that his low back pain had been progressively 
getting worse over the years and that activities such as 
bending increased the pain.  X-ray studies of the spine 
showed no postural abnormalities or fixed deformities, and 
there was no spasm of paravertebral muscles.  The diagnosis 
was that of normal examination of the lumbar spine with a 
history suggestive of recurrent lumbosacral strain.  

In May 2000, the veteran submitted additional undated medical 
evidence showing a diagnosis of chronic lumbosacral strain.  
(The veteran testified in December 2001 that this undated 
medical evidence was originally prepared by an inservice 
doctor in 1985, as discussed hereinbelow).  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in December 2001.  The 
veteran reported flying helicopters and training command 
aircraft during service.  Reportedly, over his 24-year span 
in service, the veteran had over 3,300 flight hours and about 
2,000 shipboard landings.  

The veteran clarified that the diagnosis of chronic 
lumbosacral strain had been made by an inservice doctor in 
1985.  The veteran indicated that he had purchased a hot tub 
to treat his back symptoms.  

The veteran testified that his back pain had increased with 
the amount of flight hours in the helicopter, but that he did 
not want to complain about it too much for fear that he would 
be found unfit to fly.  

The veteran indicated that he had not been hospitalized for 
the back problem and did not wear a back brace, although one 
was issued to him during service.  The veteran reported 
taking aspirin for the back pain.  

Based on its review of the entire record, including the 
service medical records showing complaints of back pain 
during service, the Board finds that the veteran is shown as 
likely as not to be suffering from recurrent lumbosacral 
strain that began during his extensive period of active 
military service.  Importantly, the Board notes that the 
veteran filed a claim of service connection for a back 
condition during the month following his discharge from 
service.  

The Board notes that the Court held, in Hampton v. Gober, 10 
Vet. App. 481 (1997), that diagnosis of the pertinent 
disability in the separation examination report provides 
evidence both of current disability and also causal 
relationship to service. In Hampton, the appellant filed his 
claim for service connection for a knee condition 
approximately one month after his separation examination, in 
which the pertinent knee condition had been diagnosed.  

In this case, the Board finds that the veteran had back 
trouble in service and developed back pain due to many flight 
hours in helicopters.  Finally, the June 1998 VA examiner 
noted that the veteran's history was suggestive of recurrent 
lumbosacral strain.  

In light of the foregoing, the Board finds that service 
connection for recurrent lumbosacral strain is warranted.  


B.  Tinnitus

The veteran asserts that he suffers from tinnitus as a result 
of noise exposure in service.  

A careful review of the service medical records shows that 
are negative for any complaints or treatment referable to 
tinnitus.  However, the records contain various examination 
reports evidencing a decrease in hearing acuity over his 24 
years of service.  More specifically, the records indicate 
that the veteran showed a pattern of hearing loss starting in 
1985.  The veteran was thereafter placed on a hearing 
conservation program.  

At the June 1998 VA audiological examination, the examiner 
noted the veteran's reports of moderate, constant, high-
pitched tinnitus in both ears which began gradually about 10 
years ago with a history of exposure to helicopter noise 
during service.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in December 2001 that he 
continued to have tinnitus, more noticeable in the evening 
when he's trying to sleep.  

The Board acknowledges that, at no time during the veteran's 
period of active service, did the veteran exhibit findings or 
complaints referable to tinnitus.  However, based on the 
evidence of record, it is shown that, during active service, 
the veteran was exposed to noise at what must be considered 
"hazardous" levels.  In this regard, the Board notes that 
service connection for a left ear hearing loss has been 
granted based on exposure to acoustic trauma during service.  

Based on these facts, the Board finds that the veteran's 
currently demonstrated tinnitus likely had its onset in 
service due to the exposure to acoustic trauma.  Accordingly, 
service connection for tinnitus is warranted.  



ORDER

Service connection for recurrent lumbosacral strain is 
granted.  

Service connection for tinnitus is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

